DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ACTRICE ALERTE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2691

                           [August 23, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502017CA008533.

  Actrice Alerte, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.